COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


MARY LOU NAVA, as next friend of                   §
ANGELA NAVA, a person with total                                  No. 08-20-00049-CV
mental incapacity,                                 §
                                                                     Appeal from the
                                    Appellant,     §
                                                                    41st District Court
 v.                                                §
                                                                of El Paso County, Texas
REVERSE MORTGAGE SOLUTIONS, INC.                   §
                                                                 (TC# 2019-DCV-0910)
                                     Appellee.     §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF NOVEMBER, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.